 Case 3:19-cv-01326-JPG Document 24 Filed 01/13/21 Page 1 of 2 Page ID #69




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS

BRIAN J. SCHELL,                                      )
                                                      )
       Plaintiff,                                     )
                                                      )
VS.                                                   )     NO. 3:19-cv-1326-JPG
                                                      )
ERIC SCHELLHARDT,                                     )
MARC ASBURY,                    and                   )
MADISON COUNTY,                                       )


                PLAINTIFF’S RULE 26(2) EXPERT WITNESS DISCLOSURE

       NOW COMES the plaintiff, BRIAN J. SCHELL, by and through his attorneys, Polinske

& Associates, P.C., and Brian L. Polinske, and discloses the following witness will testify at trial

pursuant to Federal Rules of Evidence 701, 703 or 705 in this matter as a retained expert

witness:


                    Dr. John C. Navin, Phd, 63 Anna Circle, Bluffton, OH 45817



       Pursuant to Rule 26(2) the witnesses’ written report prepared and signed by Dr. Navin is

attached hereto (See Schell Bates 918 to 1132). The report contains a complete statement of all

opinions the witness will express and the basis and reasons for them; (ii) the facts or data

considered by the witness in forming them; (iii) any exhibits that will be used to summarize or

support them; (iv) the witnesses’ qualifications, including a list of all publications authored in the

previous 10 years; (v) a lists of other cases in which, during the previous 4 years, the witness

testified as an expert at trial or by deposition; and (vi) a statement of the compensation to be paid

for the study and testimony in the case.
 Case 3:19-cv-01326-JPG Document 24 Filed 01/13/21 Page 2 of 2 Page ID #70




See attached Bates numbered Schell 918 to 1132.


                                    Respectfully submitted,
                                  Polinske & Associates, P.C.,


                                      /s Brian L. Polinske

Brian L. Polinske
701 North Main Street
Edwardsville, IL 62025
06211450
618.692.6520
polinske@sbcglobal.net


                                 CERTIFICATE OF SERVICE



       I, the undersigned, do hereby certify that on January 13, 2021, a copy of this pleading
was served upon all parties of record via ECF and upon the following parties:

Heidi L. Eckert
7777 Bonhomme Avenue, Ste. 1800
St. Louis, MO 63105


                                      /s Brian L. Polinske
